ACCEPTED
                                                                                            04-15-00031-CR
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                        5/1/2015 2:29:01 PM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK

                                   NO. 04-15-00031-CR

 RICHARD ALLEN CLARK                         §    IN THE FOURTH COURT
                                                                            FILED IN
                                             §                       4th COURT OF APPEALS
 vs.                                         §    OF APPEALS          SAN ANTONIO, TEXAS
                                             §                       5/1/2015 2:29:01 PM
 THE STATE OF TEXAS                          §    SAN ANTONIO,         KEITH E. HOTTLE
                                                                    TEXAS
                                                                             Clerk
                         MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes M. Patrick Maguire, Movant, and brings this Motion to Withdraw as

Counsel and in support thereof shows:

       1.       Movant is attorney of record for Richard Allen Clark, and was appointed

by the Court to represent Defendant on appeal.

       2.       Good cause to withdraw exists as specified below:

                a.    Undersigned counsel has reviewed the record in this cause and no

meritorious issues were found that could be urged on appeal.

       3.       This withdrawal is not sought for delay, but that Defendant might be

represented by counsel of his choice.

       4.       The last known address of Richard Allen Clark, Inmate #1974172, is as

follows: TDCJ – ID, Garza East Unit, 4304 Highway 202, Beeville, Texas 78102.

       5.       A copy of this motion has been delivered to Richard Allen Clark, who was

thereby notified in writing of his right to object to this motion. Undersigned counsel

hereby certifies that he has forwarded copies of the clerk’s record and reporter’s record

to Appellant.

       6.       There are not any pending settings or deadlines in this case because an

“Anders” Brief was filed.
                                        PRAYER

      WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court will

grant his motion to withdraw on the face of this pleading.

                                         Respectfully submitted,


                                         M. Patrick Maguire, P.C.
                                         Attorney and Counselor
                                         945 Barnett Street
                                         Kerrville, Texas 78028
                                         Tel: (830) 895-2590
                                         Fax: (830) 895-2594



                                         By: /s/ M. Patrick Maguire
                                            M. Patrick Maguire
                                            State Bar No. 24002515
                                            Attorney for Richard Allen Clark
                                  NOTICE TO CLIENT

      This is to notify you that this Motion for Withdrawal of Counsel is set for hearing

at the time and place stated herein. You do not have to agree to this motion and if you

contest the withdrawal of M. Patrick Maguire as attorney in this cause, you should

appear at the hearing.     If you do not oppose M. Patrick Maguire's withdrawal as

attorney of record in this case, you may appear in court and inform the judge that you

agree with this Motion.



                                         BY: /s/ M. Patrick Maguire
                                            M. Patrick Maguire
                                            State Bar Number: 24002515



                             CERTIFICATE OF SERVICE

      This is to certify that on May 1, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Kerr County, 200 Earl

Garrett, Suite 202, Kerrville, Texas 78028, by hand delivery.



                                          /s/ M. Patrick Maguire
                                         M. Patrick Maguire